Citation Nr: 0719805	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  99-22 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from July 1963 to July 
1967.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1999 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The veteran testified at a Board hearing in June 2001.  In 
November 2003 and August 2006 the Board remanded the issue 
for further development.  


FINDING OF FACT

Hypertension was not manifested during the veteran's active 
duty service or for several years thereafter, nor is 
hypertension otherwise related to such service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to have 
been incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall apprise a claimant of the evidence necessary to 
substantiate his claim for benefits and that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
unless no reasonable possibility exists that such assistance 
will aid in substantiating the claim.  

In a September 2006 VCAA letter, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided VCAA notice to the veteran in September 2006 which 
was after the rating decision on appeal.  However, the Board 
finds that any defect with respect to the VCAA notice 
requirement was harmless error for the reasons specified 
below.

In the September 2006 VCAA letter, the RO informed the 
appellant of the applicable laws and regulations regarding 
the claim, the evidence needed to substantiate such claim, 
and which party was responsible for obtaining the evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim, including all available 
treatment records.  The appellant was provided with the 
opportunity to attend a hearing.  Neither the appellant nor 
his representative has indicated, and there is otherwise no 
indication that there exists, any pertinent outstanding 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.

Under these circumstances, the Board finds that adjudication 
of the claim under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
In the present appeal, in a February 2007 supplemental 
statement of the case, the appellant was provided with notice 
of what type of information and evidence was needed to 
establish a disability rating and an effective date of the 
disability.  

Analysis

The veteran contends that he was treated for high blood 
pressure during service.  He requests service connection for 
hypertension.  

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
hypertension, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).
 
Service medical records are negative for treatment for 
hypertension.  While the veteran in an April 1967 Report of 
Medical History indicated that he had high blood pressure, 
service medical records do reflect this nor is there any 
indication of a hypertension diagnosis.  In-service records 
show that the veteran's blood pressure fluctuated 
approximately around, 116/70, 120/82 and 132/80.  A July 1967 
entry, around the time of the veteran's separation from 
service, indicated a reading of 130/80.  

Post-service medical records include VA medical records from 
the 1980s to the 2000s.  These records reveal the veteran had 
a diagnosis of hypertension in 1983 and has been on 
medication.  During his December 1998 VA examination, the 
veteran reported that he was treated for hypertension in 1964 
in Germany but after service did not seek treatment for 
hypertension until 1979.  In a July 1999 statement, the 
veteran indicated that he was placed on medication for high 
blood pressure in 1965 which he took until he was separated 
in 1967.  

The Board is thus presented with an evidentiary record which 
shows that there is no supporting evidence that the veteran's 
hypertension is related to service.  The veteran's service 
medical records do not indicate treatment for hypertension, 
nor is there evidence of hypertension within the veteran's 
first post-service year.  Furthermore, post service medical 
records do not relate the veteran's current hypertension to 
service.  Any reference to service is merely history as 
related by the veteran.  The Board is led to the conclusion 
that there is a preponderance of evidence against a finding 
that the veteran has hypertension related to service.  




ORDER

Entitlement to service connection for hypertension is denied.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


